DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after the Notice of Allowance, mailed on April 11, 2022.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the inventor’s or joint inventor’s submission, filed on June 21, 2022, has been entered.
	Claims 1-8 and 16-31 are pending in the instant invention.  According to the Amendments to the Claims, filed August 12, 2022, claims 9-15 were cancelled and claims 21-31 were added.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/837,972, filed April 24, 2019.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on March 2, 2022, is acknowledged: Group I - claims 1-8 and 16-31.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on September 2, 2021.
	Likewise, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on September 2, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments, filed March 2, 2022, and/or the Amendments to the Claims, filed August 12, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-8 and 16-31 is contained within.

Reasons for Allowance

	Claims 1-8 and 16-31 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a process for making a crystalline form of 2-(3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-1-(cyclopropylsulfonyl)azetidin-3-yl)aceto-nitrile, as recited in claim 1.
	Consequently, the procedural step that is not taught or fairly suggested in the prior art is the step of adding 2-(3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-1-(cyclopropyl-sulfonyl)azetidin-3-yl)acetonitrile to a solvent selected from the group consisting of a C2-5 alkyl nitrile, a C3-9 alkyl ketone, a C2-8 alkyl acetate, a C1-5 alcohol, a C2-8 alkyl ether, and an aromatic solvent, or a mixture thereof, wherein the solvent, or mixture thereof, has a water activity of less than 0.7.  This procedural step is present in the process for making a crystalline form of 2-(3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-1-(cyclopropylsulfonyl)azetidin-3-yl)aceto-nitrile, as recited in claim 1.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A process for making a crystalline form of 2-(3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-1-(cyclopropylsulfonyl)azetidin-3-yl)acetonitrile of the formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (I),

	wherein the crystalline form of 2-(3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-1-(cyclopropylsulfonyl)azetidin-3-yl)acetonitrile is characterized by a X-ray powder diffraction pattern comprising at least one characteristic peak (º 2) at 5.34º ± 0.2º 2, 10.68º ± 0.2º 2, 14.26º ± 0.2º 2, 16.06º ± 0.2º 2, 16.39º ± 0.2º 2, 16.48º ± 0.2º 2, 18.26º ± 0.2º 2, 18.65º ± 0.2º 2, 21.05º ± 0.2º 2, 21.76º ± 0.2º 2, 22.68º ± 0.2º 2, or 26.75º ± 0.2º 2;

	wherein the X-ray powder diffraction pattern is determined on a diffractometer using CuK radiation; and

	wherein the process comprises the following steps:

(1)	adding 2-(3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-1-(cyclopropylsulfonyl)azetidin-3-yl)acetonitrile to a solvent selected from the group consisting of a C2-5 alkyl nitrile, a C3-9 alkyl ketone, a C2-8 alkyl acetate, a C1-5 alcohol, a C2-8 alkyl ether, and an aromatic solvent, or a mixture thereof, to form a crystallization mixture;

	wherein the solvent, or mixture thereof, has a water activity of less than 0.7; and

(2)	crystallizing a crystalline form of 2-(3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-1-(cyclopropylsulfonyl)azetidin-3-yl)acetonitrile from the crystallization mixture above.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 1, wherein the crystalline form of 2-(3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-1-(cyclopropylsulfonyl)azetidin-3-yl)acetonitrile is characterized by a X-ray powder diffraction pattern comprising characteristic peaks (º 2) at 10.68º ± 0.2º 2 and 18.65º ± 0.2º 2.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 1, wherein the crystalline form of 2-(3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-1-(cyclopropylsulfonyl)azetidin-3-yl)acetonitrile is characterized by a X-ray powder diffraction pattern comprising characteristic peaks (º 2) at 18.65º ± 0.2º 2 and 21.76º ± 0.2º 2.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 1, wherein the crystalline form of 2-(3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-1-(cyclopropylsulfonyl)azetidin-3-yl)acetonitrile is characterized by a X-ray powder diffraction pattern comprising characteristic peaks (º 2) at 18.65º ± 0.2º 2 and 22.68º ± 0.2º 2.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 1, wherein the crystalline form of 2-(3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-1-(cyclopropylsulfonyl)azetidin-3-yl)acetonitrile is characterized by a X-ray powder diffraction pattern comprising characteristic peaks (º 2) at 21.76º ± 0.2º 2 and 26.75º ± 0.2º 2.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 1, wherein the crystalline form of 2-(3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-1-(cyclopropylsulfonyl)azetidin-3-yl)acetonitrile is characterized by a X-ray powder diffraction pattern comprising characteristic peaks (º 2) at 5.34º ± 0.2º 2, 10.68º ± 0.2º 2, 14.26º ± 0.2º 2, 16.06º ± 0.2º 2, 16.39º ± 0.2º 2, 16.48º ± 0.2º 2, 18.26º ± 0.2º 2, 18.65º ± 0.2º 2, 21.05º ± 0.2º 2, 21.76º ± 0.2º 2, 22.68º ± 0.2º 2, and 26.75º ± 0.2º 2.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 1, wherein the solvent, or mixture thereof, has a water activity of greater than 0.0 and less than 0.7.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 7, wherein the solvent is acetonitrile having a water activity of greater than 0.0 and less than 0.7.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 8, wherein the acetonitrile:water ratio (v/v) is in the range of 92:8 to 97:3.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 8, wherein the acetonitrile:water ratio (v/v) is in the range of 95:5 to 97:3.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 8, wherein the acetonitrile:water ratio (v/v) is 96:4.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 6, wherein the solvent, or mixture thereof, has a water activity of greater than 0.0 and less than 0.7.”---


	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 19, wherein the solvent is acetonitrile having a water activity of greater than 0.0 and less than 0.7.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 20, wherein the acetonitrile:water ratio (v/v) is in the range of 92:8 to 97:3.”---

	In claim 22, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 20, wherein the acetonitrile:water ratio (v/v) is in the range of 95:5 to 97:3.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 20, wherein the acetonitrile:water ratio (v/v) is 96:4.”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 1, wherein the solvent, or mixture thereof, has a water activity of less than 0.5.”---

	In claim 25, the entire text:
	has been deleted and replaced with the following:
--“The process of claim 1, wherein the solvent, or mixture thereof, is a mixture of acetone and heptane having a water activity of less than 0.7.”--

	In claim 26, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 1, wherein the crystallization of the crystalline form of 2-(3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-1-(cyclopropylsulfonyl)azetidin-3-yl)acetonitrile is from acetonitrile having a water activity of less than 0.7.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 1, wherein the crystallization of the crystalline form of 2-(3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-1-(cyclopropylsulfonyl)azetidin-3-yl)acetonitrile is from acetonitrile having a water activity of less than 0.5.”---

	In claim 28, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 1, wherein the crystalline form of 2-(3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-1-(cyclopropylsulfonyl)azetidin-3-yl)acetonitrile resulting from the crystallization has a polymorphic purity of greater than 90%.”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 1, wherein the crystalline form of 2-(3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-1-(cyclopropylsulfonyl)azetidin-3-yl)acetonitrile resulting from the crystallization has a polymorphic purity of greater than 97%.”---

	In claim 30, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 1, wherein the crystalline form of 2-(3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-1-(cyclopropylsulfonyl)azetidin-3-yl)acetonitrile resulting from the crystallization has a polymorphic purity of greater than 99%.”---

	In claim 31, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 1, wherein the crystalline form of 2-(3-(4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)-1-(cyclopropylsulfonyl)azetidin-3-yl)acetonitrile resulting from the crystallization has a polymorphic purity of greater than 99.5%.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Thomas J. Visone (Reg. No. 80,428) on August 22, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624